LACOMBE, Circuit Judge
(after stating the facts). The circumstance that the principal testimony of the witness called by the government is based, not upon the sample upon which the Board of Appraisers had based their decision, but upon another sample, seems to me insufficient to warrant me in setting aside their finding of fact. But taking the fact to' be as they have found it, I think I must reverse their decision, in view of the different doctrine as to the law which has been laid down by the Supreme Court.
The decision is therefore reversed, and the collector is directed to classify the goods under section 355.